Case:16-04466-jtg Doc #:41 Filed: 06/21/2019 Page1of1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Western District of Michigan (Grand Rapids)

Inre: _ Nathaniel James Vaillancourt ; Case No. 16-04466-jtg

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby
gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security,
of the claim referenced in this evidence and notice.

 

 

Cenlar FSB CitiMortgage, Inc.

Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 8-1
should be sent: Amount of Claim: $89,181.56
C/O Cenlar, FSB Date Claim Filed: 04/13/2017
425 Phillips Blvd.

Ewing, NJ 08618

Phone: Phone: (866)613-5636
Last Four Digits of Acct #: 5716 Last Four Digits of Acct.#: 9501

 

 

Name and Address where transferee payments

should be sent (if different from above):
C/O Cenlar FSB

425 Phillips Blvd.

Ewing, NJ 08618

Phone:
Last Four Digits of Acct #: 5716

 

I declare under penalty of perjury that the information provided in this notice is true and correct to

the best of m hone tr f
By: fc AAA aC : Date: June 19, 2019

Atfiena Aitts(P61824y~
“Transferee/Transferee’s Agent
Attorney for Cenlar FSB
31440 Northwestern Hwy Ste. 145
Farmington Hills, MI 48334-5422
248.642.2515
_ Email: WesternECF @trottlaw.com

» Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both.
18 U.S.C. $§ 152 & 3571.
